DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 As to Claim 14 which discloses a storage medium, is rejected under 101, for having a non-statutory matter. The claim is drawn to a "computer-readable medium". The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non- statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007 (transitory embodiments are not directed to statutory subject matter).
non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non- human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § The examiner suggest that the claims to be amended to read "a non-transitory computer-readable storage medium" within the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 10 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Pub. No. 2018/0050268 A1) in view of Monti (US Pub. No. 2016/0084605 A1). 

detecting a shooting operation instruction in the VR shooting game, wherein the shooting operation instruction is generated by a handle controller and upon the detection of the shooting operation instruction, controlling the shooting weapon to execute a shooting action (When the user actuates the trigger, the microcontroller detects that the trigger has been actuated and sends a trigger signal to the headset.  The headset then sends control signals to the microcontroller which the microcontroller uses to control the operation of the tactile feedback units and the linear actuator, see [0018] – [0019]), in response to the shooting weapon executing the shooting action, applying a first acting force to the virtual weapon holder (tactile feedback, see [0018- [0019]), wherein the first acting force is used for simulating a recoil force to the virtual weapon holder when the shooting weapon executes the shooting action (see [0059]); calculating and controlling a position change of the virtual weapon holder based on the first acting force as an input to a physical engine (see [0064]). 
	Jones does not expressly disclose after the first force disappears, applying a second acting force to the virtual weapon holder, and calculating and controlling the position change of the virtual weapon holder based on the second acting force as the input to the physical engine.
	Monti teaches a simulated haptic feedback gun for gaming devices, wherein the haptic feedback gun provides real-life feedback. The gun comprises a linear motor system that 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the haptic gun of Jones with a linear motor system in view of Monti as it would allow the haptic gun to simulate real life feedback to the gun (see Fig.1, [0301] and [0337]).
As per claim 2, Jones does not expressly disclose the first acting force and the second acting force are tension forces.
Monti teaches a simulated haptic feedback gun for gaming devices, wherein the haptic feedback gun provides real-life feedback. The gun comprises a linear motor system that simulates a recoil when first triggered and additionally a secondary reactive force effect that is generated. (see Fig.1, [0301] and [0337]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the haptic gun of Jones with a linear motor system in view of Monti as it would allow the haptic gun to simulate real life feedback to the gun. 
As per claim 3 and 4, Jones does not expressly disclose once the first acting force is applied to the virtual weapon holder, applying a first torsion force to the virtual weapon holder to control the virtual weapon holder to move upwards under an action of the first torsion force and once the second acting force is applied to the virtual weapon holder, applying a second torsion force to the virtual weapon holder to control the virtual weapon holder to move downwards under an action of the second torsion force.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the haptic gun of Jones with a linear motor system in view of Monti as it would allow the haptic gun to simulate real life feedback to the gun. 
As per claims 5 and 6, Jones does not expressly disclose controlling the virtual weapon holder to move upwards under the action of the first torsion force comprises: controlling the virtual weapon holder to rotate towards a direction indicated by the first torsion force under the action of the first torsion force, such that the virtual weapon holder is displaced upwards and controlling the virtual weapon holder to move downwards under the action of the second torsion force comprises: controlling the virtual weapon holder to rotate towards a direction indicated by the second torsion force under the action of the second torsion force, such that the virtual weapon holder is displaced downwards.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the haptic gun of Jones with a linear motor system in view of Monti as it would allow the haptic gun to simulate real life feedback to the gun. 
As per claim 10, Jones does not expressly disclose once an angle deflected by the virtual weapon holder under the actions of the first torsion force and the second torsion force relative to an initial posture of the virtual weapon holder is within a pre-set angle range, stopping applying the second torsion force to the virtual weapon holder, wherein the initial posture of the virtual weapon holder is a posture of the virtual weapon holder before applying the first torsion force.
Monti teaches a simulated haptic feedback gun for gaming devices, wherein the haptic feedback gun provides real-life feedback. The gun comprises a linear motor system that simulates a recoil when first triggered and additionally a secondary reactive force effect that is generated. (see Fig.1, [0301] and [0337]). Further, during the recoil of the haptic gun, the energy 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the haptic gun of Jones with a linear motor system in view of Monti as it would allow the haptic gun to simulate real life feedback to the gun. 
As per claim 13, the instant claim is an apparatus in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 
As per claim 14, the instant claim is a storage medium in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 
As per claim 15, the instant claim is a processor in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 

Examiner’s Note

determining a mass of the shooting weapon and a magnitude of the second acting force:
obtaining a second linear acceleration according to the magnitude of the second acting force and the mass of the shooting weapon; and controlling the position change of the virtual weapon holder based on the second linear acceleration.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715